ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule l:20-6(e)(l), its decision in DRB 08-123, concluding that W. RAY WILLIAMS of NEWARK, who was admitted to the bar of this State in 1989, and who has been temporarily suspended from the practice of law since March 15, 2007, should be reprimanded for violating RPC 1.15(a)(commingling personal *526and trust funds), RPC 1.15(d) and Rule l:21-6(recordkeeping violations), RPC 8.1(b)(failure to cooperate with ethics authorities), and RPC 8.4(d)(eonduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that respondent should be required to provide proof of his fitness to practice;
And good cause appearing;
It is ORDERED that W. RAY WILLIAMS is hereby reprimanded; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law and continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.